exhibit 10.1


China Shangdong Industries, Inc.
c/o Shandong Caopu Arts & Crafts Co. Ltd.
No. 2888 Qinghe Road
Development Zone Cao County
Shandong Province 274417
Peoples Republic of China






July 1, 2010


Re:     Board of Directors - Offer Letter


Dear [_____],


China Shandong Industries, Inc., a Delaware corporation (the “Company”), is
pleased to offer you a director position on its Board of Directors (the
“Board”).


Should you choose to accept this position as a member of the Board, this letter
shall constitute an agreement between you and the Company (the “Agreement”) and
contains all the terms and conditions relating to the services you are to
provide.


1.    Term. This Agreement shall be for the ensuing year, commencing on July 1,
2010 (the “Effective Date”). Your term as director shall continue until your
successor is duly elected and qualified. The position shall be up for
re-election each year at the annual shareholder’s meeting in accordance with the
Company’s by-laws, and the terms and provisions of this agreement shall remain
in full force and effect unless you resign from or are not re-elected to or are
dismissed from the position or unless otherwise revised on such terms as
mutually agreed to by you and the Company.


2.    Services. You shall render services as a member of (i) the Board, and (ii)
the Board’s (a) [_____] Committee in the capacity as the Chairman of [_____]
Committee, and (b) [_____] Committee and [_____] Committee in the capacity as a
committee member of both such committees (hereinafter “Your Duties”). During the
term of this Agreement, you shall attend and participate in such number of
meetings of the Board and of the committee(s) of which you are a member as
regularly or specially called in accordance with the terms of the Company’s
by-laws and/or the committee charters. You may attend and participate at each
such meeting, via teleconference, video conference or in person. You shall
consult with the other members of the Board and committee(s) regularly and as
reasonably necessary via telephone, electronic mail or other reasonable forms of
correspondence.  You hereby represent and warrant to the Company that you have
the experience and qualify as an “audit committee financial expert” so that you
are qualified to perform all of your duties hereunder as provided under the
Expert Rule.


3.    Services for Others. You will be free to represent or perform services for
other persons during the term of this Agreement, provided such services do not
conflict with the services and Duties you have agreed to perform pursuant to
this Letter. However, you agree that you do not presently perform and do not
intend to perform, during the term of this Agreement, similar Duties, consulting
or other services for companies whose businesses are or would be, in any way,
directly and/or indirectly competitive with the Company. Should you propose to
perform similar Duties, consulting or other services for any such company, you
agree to notify the Company in writing in advance (specifying the name of the
organization for whom you propose to perform such services) and to provide
information to the Company sufficient to allow it to determine if the
performance of such services would conflict with areas of interest to the
Company.  If you perform any services for a competitor and/or your similar
Duties conflict with your Duties hereunder, we may immediately terminate this
Agreement and no further compensation is due you from such date on.
 
 
 

--------------------------------------------------------------------------------

 
 
4.    Compensation. In consideration for your service as a member of the Board,
you shall receive, for each year of service, 10,000 shares of the Company’s
common stock (the “Shares”). Such Shares shall be issued in four (4) equal
installments of 2,500 each quarter, pro rata if you resign or are terminated as
a director of the Board or as a member of any Board committee from the date of
such resignation or termination, as the late may be. The Company agrees to
reimburse all of your travel, hotel, car rental, meals and other reasonable
expenses relating to your attendance at meetings of the Board.


Your compensation as a director in any future periods is subject to the
determination of the Board, and may differ in future periods should you continue
to serve on the Board


5.   D&O Insurance Policy. You shall be included as an insured under such
directors’ and officers’ liability insurance (the “D&O Insurance”) that the
Company, at its sole discretion, maintains in an amount in coverage and with a
carrier as determined in the Board’s discretion; provided, however, that the
foregoing shall not be construed as obligating the Company to obtain and/or
maintain any directors’ and officers’ liability insurance.


6.    No Assignment. Because of the nature of the services to be rendered by
you, this Agreement may not be assigned by you.
 
7.    Confidential Information; Non-Disclosure. In consideration of your access
to the premises of the Company and/or you access to certain Confidential
Information of the Company, in connection with your business relationship with
the Company, you hereby represent and agree as follows:


a.    Definition. For purposes of this Agreement the term “Confidential
Information” means:


i.  Any information which the Company possesses that has been created,
discovered or developed by or for the Company, and which has or could have
commercial value or utility in the business in which the Company is engaged; or


ii.  Any information which is related to the business of the Company and is
generally not known by non-Company personnel, undisclosed financial information,
information that could effect the Company’s financial position (whether at any
given time or in the future); or


iii.           Any information that if disclosed could waive an
“attorney/client” privilege; and


By way of illustration, but not limitation, Confidential Information includes
trade secrets and any information concerning products, processes, formulas,
designs, inventions (whether or not patentable or registrable under copyright or
similar laws, and whether or not reduced to practice), discoveries, undisclosed
financial information, information that could effect the Company’s financial
position (whether at any given time or in the future), concepts, ideas,
improvements, techniques, methods, research, development and test results,
specifications, data, know-how, software, formats, marketing plans, and
analyses, business plans and analyses, strategies, forecasts, customer and
supplier identities, characteristics and agreements.


b.    Exclusions. Notwithstanding the foregoing, the term Confidential
Information shall not include:


i.    Any information which becomes generally available to the public other than
as a result of a breach of the confidentiality portions of this agreement, or
any other agreement requiring confidentiality between the Company and you; and


ii.    Information received from a third party in rightful possession of such
information who is not restricted from disclosing such information.


c.    Documents. You agree that, without the express written consent of the
Company, you will not directly and/or indirectly remove from the Company’s
premises, any notes, formulas, programs, data, records, machines or any other
documents or items or other information (whether physically, electronically or
otherwise) which in any manner contain or constitute Confidential Information,
nor will you make reproductions or copies of same. In the event that you receive
any such documents or items, you agree to inform the Company promptly of your
possession of such documents or items. You shall promptly return any such
documents or items, along with any reproductions or copies to the Company upon
the Company’s demand or upon termination of this agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
d.    No Disclosure. You agree that you will hold in trust and confidence all
Confidential Information and will not disclose to others, directly or
indirectly, any Confidential Information or anything relating to such
information without the express prior written consent of the Company. You
further agree that you will not use any Confidential Information without the
express prior written consent of the Company, except as may be necessary in the
course of your business relationship with the Company, and that the provisions
of this paragraph (d) shall survive termination of this agreement and/or your
termination and/or resignation as a independent director of the Company.
 
8.    Entire Agreement; Amendment; Waiver. This Agreement expresses the entire
understanding with respect to the subject matter hereof and supersedes and
terminates any prior oral or written agreements with respect to the subject
matter hereof. No term of this Agreement may be amended and the observance of
any term of this Agreement may not be waived except with the express prior
written consent of the parties hereto. Waiver of any term or condition of this
Agreement by any party shall not be construed as a waiver of any subsequent
breach or failure of the same term or condition or waiver of any other term or
condition of this Agreement. The failure of any party at any time to require
performance by any other party of any provision of this Agreement shall not
affect the right of any such party to require future performance of such
provision or any other provision of this Agreement.


9.           Governing Law, Etc. This Agreement shall be governed by and
construed solely and exclusively in accordance with the internal laws of the
State of New York without regard to the conflicts of law principles thereof. The
Parties hereto hereby expressly and irrevocably agree that any suit or
proceeding arising directly and/or indirectly pursuant to or under this
Agreement shall be brought solely in a federal or state court located in the
City, County and State of New York. By its execution hereof, the Parties hereby
covenant and irrevocably submit to the in personam jurisdiction of the federal
and state courts located in the City, County and State of New York and agree
that any process in any such action may be served upon any of them personally,
or by certified mail or registered mail upon them or their agent, return receipt
requested, with the same full force and effect as if personally served upon them
in New York City. The Parties hereto expressly and irrevocably waive any claim
that any such jurisdiction is not a convenient forum for any such suit or
proceeding and any defense or lack of in personam jurisdiction with respect
thereto. In the event of any such action or proceeding, the party prevailing
therein shall be entitled to payment from the other party hereto of all of its
reasonable counsel fees and disbursements.


[Remainder of the Page Intentionally Blank]
 
 
 

--------------------------------------------------------------------------------

 
 
The Agreement has been executed and delivered by the undersigned and is made
effective as of the date set first set forth above.
 

 
Sincerely,
         
CHINA SHANDONG INDUSTIRES, INC.
           
By:  
       
Name: Jinliang Li
   
Title:   Chief Executive Officer 
 



AGREED AND ACCEPTED:




_____________________________
Printed Name
 
 
 

--------------------------------------------------------------------------------

 
 